Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Response to Amendment
Applicant’s amendment, filed December 27, 2021 has been entered and carefully considered.  Claims 1, 3, 7, 12, 15 and 20 are amended. Claims 2 and 4 are cancelled. Claims 1, 3 and 5-20 are pending. 
Allowable Subject Matter
Claims 1, 3 and 5-20 are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 1, 3 and 5-20 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on December 27, 2021. It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “identifying, by the service complex and based on the service chain performance constraints, a service node to perform a service function on the packet; prior to applying the service function to the packet, determining, by the service complex, an expected impact that performance of the service function will have on satisfying the service chain performance constraints; and modifying the packet, by the service complex, to reflect the expected impact that performance of the service function will have on satisfying include information about the service chain performance constraints, wherein modifying the packet includes modifying the packet to reflect an expected round-trip time that performance of the service function will consume”, as recited in independent claims 1, 12 and 20. Thus independent claims 1, 12 and 20 are allowable.
Examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 3, 5-11 and 13-19 are allowed as being directly or indirectly dependent of the allowed independent base claims. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barry et al. (US 2019/0081720 A1) discloses the mechanism of a network of computing devices may include a timing reference node, a free-run node, and a timing aggregator.  The timing reference node may further include a first processor and a first non-transitory computer-readable medium coupled to the first processor (Abstract, Barry).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413